Citation Nr: 1643776	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for Parkinson's disease with right upper extremity impairment.

2.  Entitlement to a rating in excess of 40 percent for right lower extremity impairment.

3.  Entitlement to a rating in excess of 20 percent for irritable bowel syndrome.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity impairment.

5.  Entitlement to a compensable evaluation for vertebral fracture.


6.  Entitlement to higher evaluations for genitourinary impairment, rated noncompensable from January 20, 2012, and 60 percent disabling from 
May 2, 2013.

7.  Entitlement to special monthly compensation based on loss of use of the right upper extremity. 

8.  Entitlement to special monthly compensation based on loss of use of the left upper extremity. 

9.  Entitlement to special monthly compensation based on loss of use of the lower extremities.  

10.  Entitlement to specially adapted housing.

11.  Entitlement to a home adaptation grant.

12.  Entitlement to specially adapted automobile and adaptive equipment, or adaptive automobile equipment only.

13.  Entitlement to service connection for right ear hearing loss.

14.  Whether there was clear and unmistakable error by a September 2010 Regional Office (RO) decision to use Diagnostic Code 8212 to rate service-connected dysphagia.  






REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1916 to September 1966.  The Veteran died in February 2014.  The Appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Following the Veteran's death, the Appellant was recognized as the substitute-claimant in the appeal.  See 38 U.S.C.A. § 5121A (West 2014).  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014).  The Board in June 2010 remanded the claim for service connection for right ear hearing loss.  Regrettably, the Board was not thereafter able to adjudicate that claim prior to the Veteran's death.  That claim and all the other claims on appeal  are now considered based on substitution of the Appellant, for accrued benefits purposes.  The rest of the appealed claims were in appellate process at the time of the Veteran's death.  

The Board notes the Veteran, by a May 2013 notice of disagreement, initiated appeals from an April 2013 decision on the issues of whether there was CUE in   the September 3, 2010 rating decision assigning an increased evaluation from 10 to 20 percent for left lower extremity impairment associated with Parkinson's disease, and whether there was CUE in the September 3, 2010 rating decision assigning an increased evaluation from 10 to 20 percent for right lower extremity impairment associated with Parkinson's disease.  However, by a May 2013 decision, issued prior to the notice of disagreement, the RO itself found CUE in these two September 3, 2010 rating actions, then reinstating separate ratings for right lower extremity impairment due to Parkinson's disease and right lower extremity diabetic peripheral neuropathy, and separate ratings for left lower extremity impairment   due to Parkinson's disease, and left lower extremity impairment due to diabetic peripheral neuropathy.  Hence, there was no longer a case in controversy as to these issues when the Veteran submitted the notice of disagreement in May 2013, the prior CUEs in the April 2013 RO decision having already been corrected.  The Veteran was appropriately notified of the absence of cases in controversy as to  these issues by a September 2013 letter.  There are thus no appellate issues for substitution as to these two CUE issues.  

The appealed issues of entitlement to higher ratings for Parkinson's disease with right upper extremity impairment, right lower extremity impairment, irritable bowel syndrome, left lower extremity impairment, vertebral fracture, and genitourinary impairment; entitlement to special monthly compensation based on loss of use of the right upper extremity, loss of use of the left upper extremity, and loss of use of the lower extremities; and entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision granted service connection for dysphagia and assigned an initial noncompensable rating based on Diagnostic Code 8212.  The Veteran was notified of that decision but did not appeal or submit material evidence within the appeal period.  That decision is final.  

2.  Neither the Veteran nor the Appellant has identified any specific error of law or fact in the September 2010 rating decision assigning the initial noncompensable rating for dysphagia, including in particular with regard to the use of Diagnostic Code 8212 for that rating, that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.  

3.  The payment for specially adapted housing is not a periodic monetary payment.

4.  The payment for a home adaptation grant is not a periodic monetary payment.

5.  The payment for a specially adapted automobile, or for adaptive automobile equipment only, is not a periodic monetary payment.  


CONCLUSIONS OF LAW

1.  The September 2010 rating decision assigning an initial noncompensable rating under Diagnostic Code 8212 for the grant of service connection for dysphagia was not the product of clear and unmistakable error.  38 U.S.C.A. §§ 1155, 5109A, 7105 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8212 (2009); 38 C.F.R. § 3.105 (a) (2015).

2.  The Appellant's claim of entitlement to specially adapted housing, for accrued benefits purposes, lacks entitlement under law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

3.  The Appellant's claim of entitlement to a home adaptation grant, for accrued benefits purposes, lacks entitlement under law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

4.  The Appellant's claim of entitlement to an automobile or other conveyance, for accrued benefits purposes, lacks entitlement under law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

5.  The Appellant's claim of entitlement to adaptive automobile equipment, for accrued benefits purposes, lacks entitlement under law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

Because the claims for specially adapted housing, a home adaptation grant, and specially adapted automobile and/or specially adaptive automobile equipment are herein denied as a matter of law, there is no reasonable possibility of additional notice or assistance furthering those claims.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In any event, neither the Veteran previously, nor now the Appellant as substitute claimant, alleged or demonstrated any prejudice with respect to notice or development of the claims.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Dysphagia-Clear and Unmistakable Error (CUE)

The Appellant asserts that the September 2010 rating decision granting service connection and assigning an initial noncompensable rating for dysphagia committed CUE by using Diagnostic Code 8212, which rates for paralysis of the twelfth (hypoglossal) cranial nerve, when it should have rated the dysphagia under Diagnostic Code 8209, which rates for paralysis of the ninth (glossopharyngeal) cranial nerve. 

The Veteran did not disagree with the September 2010 RO decision or submit new and material evidence within the appellate period.  Accordingly, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Court has provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 


CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A simple disagreement with how the RO evaluated the facts is not sufficient  to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The RO by a September 2010 decision granted service connection for dysphagia    as secondary to service-connected Parkinson's disease, assigning a zero percent evaluation based on some difficulty swallowing of a severity as reflected by the record.  The code sheet accompanying that September 2010 rating decision informs that the rating was assigned under Diagnostic Code 8212.  That code is for paralysis of the twelfth (hypoglossal) nerve, which is the rating to be assigned based on loss of motor function of the tongue, as the note following that code informs.  38 C.F.R. § 4.124a, Diagnostic Code 8212, note.  

Subsequently, by a May 2012 decision, the RO considered the claim that there was CUE in the coding under Diagnostic code 8212 for the evaluation of dysphagia with the assignment of a zero percent rating.  The RO then denied that there was CUE, while also granting service connection for speech impairment (slurring of speech) and combined this with the rating for dysphagia, even while continuing the zero percent rating assigned.  In so doing, the RO rated both disabilities together.  

However, the sole appealed issue is whether there was CUE in the RO's September 2010 decision by its use of the Diagnostic Code 8212 when rating the Veteran's dysphagia.  Hence, the subsequent action by the RO in its May 2012 decision is not at issue.  The RO, in that September 2010 decision, rated the Veteran's dysphagia based on incomplete paralysis of the hypoglossal nerve, noting that the Veteran    had neck surgery "some time ago" and that following recovery the disability was manifested by "some difficulty with foods sticking" when the Veteran swallowed, though "much of the function [had] returned."  Concluding that the limited difficulty present during the rating period correlated with mild and not moderate incomplete paralysis of the hypoglossal nerve, the RO found that a compensable rating, which required moderate incomplete paralysis of the hypoglossal nerve, was not warranted.  

In his January 2012 claim, the Veteran's authorized representative clarified the Veteran's contention that it was clear and unmistakable error to rate the Veteran's dysphagia under Diagnostic Code 8212 based on paralysis of the twelfth (hypoglossal) cranial nerve, rather than under Code 8209 based on paralysis of the ninth (glossopharyngeal) cranial nerve.  However, the notes following these Codes inform that the twelfth cranial nerve involves motor function of the tongue, while the ninth cranial nerve involves the "ordinary sensation in mucous membrane of the pharynx, fauces, and tonsils."  

Regardless of whether the ninth or tenth cranial nerve is more appropriately looked to for rating the Veteran's dysphagia, the rating would be the same, because the same rating criteria was present for each, with a 10 percent rating assigned for moderate incomplete paralysis, and a noncompensable rating assigned for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8209, 8212 (2009).  Rather, all the potentially applicable rating codes based on incomplete paralysis     of cranial nerves required moderate incomplete paralysis, moderate incomplete 
neuritis, or moderate incomplete neuralgia for a compensable rating.  See 38 C.F.R. § 4.214a, Diagnostic Codes 8205-8412 (2009).  While none of these codes provides a rating for less than moderate incomplete paralysis or neuritis or neuralgia, a zero percent rating is to be assigned where the disability does not meet the criteria for a compensable evaluation.  38 C.F.R. § 4.31 (2009). 

Thus, regardless of which of the cranial nerve is ultimately responsible for the Veteran's dysphagia, the outcome of the decision would not be manifestly different.  Moreover, whether the Veteran's dysphagia symptoms were manifestations of tongue impairment versus the ordinary sensation in mucous membrane of the pharynx, fauces, or tonsils amounts to nothing more than how the evidence was weighed, since the specific nerve involvement was not identified by the medical evidence.  Further, to the extent the representative requests a 10 percent rating under Diagnostic Code 8209, the August 2010 VA examination noted the dysphagia was mild.  Accordingly, any challenge to the evaluation is also a disagreement with the weight assigned to the evidence.  Incidentally, the Board notes that effective May 24, 2010, the Veteran was in receipt of a 100 percent schedular evaluation, with special monthly compensation at L-1 based on the need for aid and attendance plus P-2 based on other disabilities combined to 100 percent disabling.  Assignment of a compensable rating for dysphagia would result in no additional benefit flowing to the Veteran or Appellant.  

As noted above, a claim of CUE cannot be based on a disagreement with how the evidence of weighed.  Further, there can be no CUE when the outcome would not clearly be manifestly different but for the error.  As the outcome would not be manifestly different regardless of the Diagnostic Code utilized to evaluate the dysphagia, and further disagreement involves the weight assigned to the evidence, the Board finds that claim of CUE in the September 2010 decision to rate the Veteran's dysphagia under Diagnostic Code 8212 must be denied.  Fugo, 6. Vet. App. at 43-44; Luallen, 8 Vet. App. at 95.  


Entitlement to Specially Adapted Housing, Home Adaptation Grant,
and Specially Adapted Automobile and Adaptive Equipment or 
Adaptive Automobile Equipment Only

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Specially adapted housing or a special home adaptation grant may be awarded based on the Veteran's need for assistance at the time.  38 U.S.C.A. §§ 2101(a), 2102(b).  

Effective September 19, 2013 and February 25, 2015, VA revised the criteria (under 38 C.F.R. § 3.808 ) for establishing entitlement to a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment.  78 Fed. Reg. 57487 (Sept. 19, 2013); 80 Fed. Reg. 10003 (Feb. 25, 2015).

Under the version of 38 C.F.R. § 3.809 in effect prior to September 19, 2013, entitlement to financial assistance in the purchase of an automobile or other conveyance was also to be awarded upon certain disability criteria being met.       See 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2012).

Although there were appeals pending at the time of the Veteran's death for claims  for specially adapted housing, home adaptation grant, and specially adapted automobile or adaptive automobile equipment, financial assistance for these purchases is not a "periodic monetary benefit" for which accrued benefits may        be authorized.  See Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to a veteran's death).  Rather,       these benefits are one-time payments to assist with discrete purchases to assist 
in the housing or conveyance of the Veteran.  The Appellant's substitute claims      for specially adapted housing, home adaptation grant, and specially adapted automobile or adaptive automobile equipment are accordingly denied as a matter     of law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

The claim of clear and unmistakable error in the September 2010 decision to rate service-connected dysphagia under Diagnostic Code 8212, for accrued benefits purposes, is denied.  

Entitlement to specially adapted housing, for accrued benefits purposes, is denied.

Entitlement to a home adaptation grant, for accrued benefits purposes, is denied.

Entitlement to a specially adapted automobile, for accrued benefits purposes, is denied.

Entitlement to adaptive automobile equipment, for accrued benefits purposes, is denied.


REMAND

A statement of the case in August 2013 and additional supplemental statements        of the case in August 2013 addressed appealed claims with consideration of VA treatment records obtained through August 23, 2013.  VBMS references, and Virtual VA contains, VA treatment records obtained most recently in August 2013, 
whereas the Veteran died in February 2014.  Thus, there are six months of records unobtained when the Veteran's Parkinson's and associated disabilities may have progressed.  

Therefore, regrettably, the Board must remand the claims remaining on appeal                to request additional VA treatment records dating between August 2013 and the Veteran's death in February 2014.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's spouse in June 2013 contacted the RO to inform that the Veteran was then residing in a VA contracted care facility, and hence no longer required aid and attendance benefits.  This residency care status does not change the relevance of medical records subsequent to June 2013.  It does inform of the need to seek records from the residential care facility in furtherance of the claims of the Appellant.  38 U.S.C.A. § 5103A (c).

With respect to the right ear hearing loss claim, as the claim was denied, at least    in part, due to the lack of a present hearing loss disability pursuant to 38 C.F.R. § 3.385, it is possible that the treatment records not yet obtained may reflect disabling hearing loss.  Hence, remand development to obtain these records is warranted prior to adjudication of the claim.  38 U.S.C.A. § 5103A (c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2013 up until the Veteran's death in February 2014.  If the requested records are not available or do not exist,    an unavailability determination must be made and documented in the record.  The Appellant and her representative should be notified of such.  

2.  Ask the Appellant to provide authorization and contact information for care facilities where the Veteran was an inpatient or resident over the course of his claims up until his death, including in particular the VA-contracted care facility where the Veteran resided beginning in June 2013.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Appellant and her representative should be notified of such.  

3.  After completing the requested actions, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


